Citation Nr: 0021312	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  97-35 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a fractured left little toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
December 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Oakland, 
California.


FINDINGS OF FACT

1.  There is no competent evidence of record which shows that 
the veteran currently has PTSD.

2.  A back disorder was first shown more than 20 years after 
the veteran's release from service and there is no competent 
evidence of record which tends to link the veteran's back 
disability to his military service.

3.  The residuals of a fractured left little toe are 
asymptomatic and are not shown to be productive of any 
functional impairment.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a back disability.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a compensable evaluation for residuals 
of a fractured left little toe have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 
4.71a, Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  The service personnel records for the 
veteran show that he served as a clerk typist in Tan Son 
Nhut, Vietnam, from June to December 1965.  His DD-214 
reflects that he was awarded the Vietnam Service Medal.  
However, there is nothing in these records which demonstrates 
that the veteran participated in combat during his military 
service.

The service medical records for the veteran are negative for 
any report or clinical finding of a psychiatric disability or 
a back disability.  These records show that he stubbed his 
little toe in October 1965 and was seen for discoloration and 
swelling.  X-ray examination revealed a fracture of the 
middle phalanx without displacement.  The little toe was 
taped to the 4th toe.  When seen almost a week later, it was 
noted that the condition had improved.  His December 1965 
service separation examination shows that no abnormality was 
found on clinical evaluation.  In the accompanying Report of 
Medical History, the veteran reported no pertinent medical 
history.  He indicated that he had not had frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, or nervous trouble of any sort.

Private medical records from R. Marashian, M.D., show that 
the veteran was treated for back spasms and tightness in May 
1993.  At that time, it was noted that these symptoms started 
the previous day.

Private medical records from H. Eller, D.C., show that the 
veteran was seen with complaints of back pain in May 1995.  
At that time, it was noted that these symptoms began while 
the veteran was lifting firewood a week earlier.  The 
remainder of these records show that he continued to receive 
treatment for back pain until July 1996.

In October 1996, the veteran submitted a lay statement 
wherein he described his in-service stressors.  In this 
statement, he reported that he was stationed at Tan Son Nhut 
Air Force Base during his service in Vietnam.  He also 
reported that mass confusion erupted at this base when it 
came under fire on one occasion, and that he watched a 
sergeant break a rifle over the back of another soldier 
during the confusion.  He maintained that he was almost shot 
by a guard at the base on another occasion.  He described 
other incidents wherein he thought that he would die from 
hand grenades after some Vietnamese threw rocks or other 
objects into his vehicle.  He also reported that he came 
under sniper fire in September 1965.  He maintained that he 
witnessed rocket and mortar fire in Vietnam, and that he 
feared for his life every day during his service there.

On VA medical examination in November 1996, a clinical 
evaluation of the veteran's left foot was unremarkable.  The 
diagnoses were history of a spinal contusion to his cervical, 
thoracic and lumbar spines, and a history of a fractured left 
small toe which was clinically resolved.  It was noted that 
he was self employed.

On VA psychiatric examination in November 1996, the veteran 
gave a history of symptoms consistent with obsessive 
compulsive disorder and he endorsed a history of significant 
marital problems.  The examiner noted that although the 
veteran did serve in Vietnam, he did not see combat.  
Additionally, the veteran did not describe any incident that 
was specifically traumatic or that was particularly 
troublesome to him at the present time.  The examiner stated 
that the veteran did not currently meet criteria for PTSD.  
The examination resulted in diagnoses of obsessive compulsive 
disorder and a partner relational problem.

VA outpatient treatment records show that the veteran was 
unemployed and homeless in October 1998.  At that time, 
assessments of mood disorder secondary to back and neck pain, 
adjustment disorder, and rule out PTSD or post-traumatic 
stress syndrome were rendered.

At his October 1998 hearing, the veteran testified that he 
experienced constant pain in his back and that these symptoms 
first appeared in the 1970's.  He also testified that his 
posture had deteriorated because of a fall during basic 
training and because he jumped out of a jeep in Vietnam.  He 
reported that he had not recently sought medical treatment 
for his residuals of a fractured left little toe.  He also 
reported that he did not experience any problems in his left 
little toe.

On VA medical examination in April 1999, a clinical 
evaluation of the veteran's left little toe did not reveal 
any deformity or tenderness.  It also had a full and painless 
range of motion.  The diagnoses were asymptomatic status post 
left little toe fracture with no DeLuca factors, and 
degenerative joint disease of the thoracolumbosacral spine.  
It was noted that, with regard to DeLuca factors, there was a 
20 percent decrease in the veteran's excursion, strength, 
speed, coordination and endurance.  It was also noted that he 
was unemployed.

On VA psychiatric examination in April 1999, the veteran was 
diagnosed as having major depression.

Additional VA outpatient treatment records show that the 
veteran was seen with complaints of neck and back pain in 
April 1999.  It was noted that these symptoms had become 
worse ever since he jumped out of a jeep in Vietnam.  The 
impression was cervical disc disease.  In May 1999, an X-ray 
examination of his cervical spine revealed degenerative 
disease in his cervical and thoracic spines.  A July 1999 
record includes assessments of rule out PTSD, depressive 
disorder not otherwise specified and personality disorder not 
otherwise specified.  In September 1999, the veteran was 
assessed as having a mood disorder secondary to general 
medical condition and narcissistic personality traits.  At 
that time, it was noted that his symptoms did not meet the 
criteria for a diagnosis of PTSD.

Law and Regulations.  Before reaching the merits of the 
veteran's claims, the threshold question is whether he has 
presented evidence that his claims of service connection are 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded 
claim is a plausible claim, meritorious on its own or capable 
of substantiation.  Id. at 81.  An allegation alone is not 
sufficient; the appellant must submit evidence in support of 
his claims that would justify a belief by a fair and 
impartial individual that the claims are plausible.  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

For a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis); of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and a nexus shown between the in-
service disease or injury and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (1999).

Service connection for arthritis may be allowed on a 
presumptive basis if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The Court has held 
that a claim placed in appellate status by disagreement with 
the initial rating award and not yet ultimately resolved is 
an original claim, as opposed to a new claim for increase.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In such 
cases, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Id.  Thus, the propriety of each rating 
during the time period from August 30, 1996 through to the 
present is now before the Board.  Moreover, while the RO has 
not yet rated this claim in light of Fenderson, the veteran 
was aware of what evidence was required for a compensable 
rating, and he has not been prejudiced by RO action.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The RO has rated the veteran's residuals of a fractured left 
little toe under Diagnostic Code 5284, which provides 
criteria for rating residuals of foot injuries.  This code 
provides a 10 percent evaluation for a moderate disability 
due to a foot injury, and a 20 percent evaluation for a 
moderately severe disability due to such injury.  A 30 
percent evaluation is warranted for a severe disability.  
Actual loss of use of the foot warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the require-ments for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

Other potentially applicable codes include Diagnostic Code 
5276 provides for acquired flatfoot; Diagnostic Code 5277 
which provides for bilateral week foot; Diagnostic Code 5278 
which provides for acquired claw foot (pes cavus); Diagnostic 
Code 5279 which provides for unilateral or bilateral 
metatarsalgia (Morton's disease); Diagnostic Code 5280 which 
provides for unilateral hallux valgus; Diagnostic Code 5281 
which provides for severe unilateral hallux rigidus; 
Diagnostic Code 5282 which provides for hammer toes; and 
Diagnostic Code 5283 which provides for malunion or nonunion 
of the tarsal or metatarsal bones.

The Court has held that, when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Analysis.

PTSD.  Based on the evidence of record, the Board finds that 
the veteran has not submitted a well grounded claim of 
service connection for PTSD.  The veteran's service medical 
records are negative for any report or clinical finding of a 
psychiatric disability.  A psychiatric disorder was first 
identified about 30 years after the veteran's release from 
service.  Significantly, the presence of PTSD is not 
currently shown.  As noted above, for a claim to be well 
grounded, there must be competent evidence of the existence 
of the claimed disability, a medical diagnosis of the claimed 
disability.  Caluza, supra; see also 38 C.F.R. §§ 3.304(f) 
and 4.125(a).  

In the absence of a current diagnosis of PTSD, the veteran 
has not met the first prong of the Caluza test.  The Board 
also notes that the veteran's own assertions of a current 
disorder cannot provide the basis for a well-grounded claim 
because lay persons are not competent to offer medical 
opinions.  See Smith (Dennis) v. West, 11 Vet. App. 56, 59-60 
(1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  As 
such, while the Board is sympathetic to the beliefs of the 
veteran, he has not provided competent evidence that he does 
in fact suffer from PTSD.  Thus, his claim of service 
connection for PTSD is not well grounded.  Caluza, 7 Vet. 
App. at 506.

Although the Board has considered and denied this claim on a 
ground different from that of the RO, which denied it on the 
merits, the veteran has not been prejudiced by the decision.  
This is because in assuming that the claim was well grounded, 
the RO accorded the veteran greater consideration than this 
claim in fact warranted under the circumstances.  Bernard, 4 
Vet. App. at 384, 392-94.

Back Disability.  The Board is also of the opinion that the 
veteran has not presented evidence of a well-grounded claim 
of service connection for a back disability.  The service 
medical records are devoid of any report or clinical finding 
of a back disability, and no back abnormality was found on 
clinical evaluation upon his release from military service.  
The earliest post-service private medical records showing 
that the veteran was treated for back symptoms are dated in 
May 1993, more than 27 years after his release from service.  
In addition, none of the post-service records tend to show 
that his back disability is related to his military service.  
Rather, Dr. Marashian's records show that the veteran's back 
spasms and tightness began in May 1993.  Moreover, Dr. 
Eller's records show that the veteran's back pain developed 
in May 1995.  The Board is aware that an April 1999 VA 
outpatient treatment record includes a notation that the 
veteran's back pain had become worse ever since he jumped out 
of a jeep in Vietnam.  However, this notation appears to 
simply reflect a history as reported by the veteran, rather 
than a medical determination.  A bare transcription of lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  As such, the medical evidence of record does not 
demonstrate a causal link or nexus between the veteran's back 
disability and his military service.  Therefore, his claim of 
service connection for a back disability is not well 
grounded.  Caluza, 7 Vet. App. at 506.

The Board has considered the testimony of the veteran 
regarding the etiology of his back disability.  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Therefore, if the 
determinant issue is one of medical etiology or a medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well grounded.  See Grottveit, 5 Vet. App. at 
93.  A lay person is, however, competent to provide evidence 
on the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  Savage, supra; Wade v. West, 11 Vet. App. 302 
(1998).

In Voerth v. West, 13 Vet. App. 117 (1999), the Court stated 
that 38 C.F.R. § 3.303 did not relieve a claimant of the 
burden of providing a medical nexus, that is, competent 
clinical evidence of a causal connection between a current 
disability and some remote incident, injury or disease of 
active service.  A claimant diagnosed with a current chronic 
condition must still provide a medical nexus between the 
current condition and the purported continuous symptoms which 
he argues he has had ever since service.  Additionally, in 
McManaway v. West, 13 Vet. App. 60 (1999), the Court found 
that a veteran's claim of service connection was not well 
grounded based on a "continuity-of-symptomatology analysis" 
when the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the appellant 
himself and there was a complete absence of medical evidence 
indicating continuous symptomatology.  In this case, the 
Board finds that competent medical evidence is required to 
link the veteran's current back disability to his military 
service.  Likewise, the Board holds that in the absence of 
medical evidence tending to support the veteran's testimony, 
his testimony is inadequate to well ground this claim.

The Board notes that an October 1998 VA outpatient treatment 
record shows that the veteran reported that he had applied 
for Social Security benefits for his back.  However, the 
Board notes that the veteran has not indicated that there 
were any records held by the Social Security Administration 
(SSA) which associated his low back disability to his 
military service.  The Court has also held that under such 
circumstances there is no duty to obtain the SSA records when 
the case was otherwise shown to be implausible.  See Brock v. 
Brown, 10 Vet. App. 155, 161 (1997).  As such, he Board finds 
that VA is under no obligation to obtain the veteran's SSA 
records.

Residuals of a Fractured Left Little Toe.  As a preliminary 
matter, the Board finds that the veteran's claim for an 
increased rating evaluation is well grounded under 
38 U.S.C.A. § 5107(a), as it is plausible or capable of 
substantiation.  Murphy, 1 Vet. App. at 78.  In general, an 
allegation of an increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Here, the 
veteran's contention concerning the severity of his residuals 
of a fractured left little toe (within the competence of a 
lay party to report) is sufficient to well ground this claim.  
Thus, the Board finds that the facts relevant to this issue 
have been properly developed and that the obligation of VA to 
assist the veteran has been satisfied.

The Board is of the opinion that that the pertinent evidence 
does not support a compensable or higher rating for the 
veteran's residuals of a fractured left little toe.  The 
record clearly reflects that the residuals of the fractured 
left little toe are essentially asymptomatic and are not 
shown to be productive of any functional impairment.  Thus, a 
compensable rating is not warranted for the veteran's 
residuals of a fractured left little toe under Diagnostic 
Code 5284, or any other potentially applicable Diagnostic 
Code.  Under Diagnostic Code 5284, a 10 percent rating 
requires the evidence to show that the veteran's residuals of 
a fractured left little toe have been productive of moderate 
symptoms.  This has not been demonstrated by the evidence.  
Specifically, the November 1996 VA examination report shows 
that an evaluation of the veteran's left foot was 
unremarkable and that his symptoms were clinically resolved.  
He testified that he had not recently sought medical 
treatment for his left little toe and that he did not 
experience any problems in that toe.  Moreover, the April 
1999 VA examination report shows that his left little toe was 
asymptomatic.  It is also noted that the VA outpatient 
treatment records do not show that the veteran received any 
treatment for his residuals of a left fractured left little 
toe.  Thus, his residuals of a fractured left little toe are 
not shown to have been productive of moderate symptoms.  
Instead, it appears that these symptoms have been 
asymptomatic.  Therefore, a compensable evaluation is not 
warranted for the veteran's residuals of a fractured left 
little toe under Diagnostic Code 5284.

Likewise, the record does not show that this disability has 
been manifested by flatfoot (Code 5276), bilateral weakness 
of the foot (Code 5277), claw foot (Code 5278), Morton's 
disease (Code 5279), hallux valgus (Code 5280), hallux 
rigidus (Code 5281), hammer toe (Code 5282), or malunion or 
nonunion of the tarsal or metatarsal bones (Code 5283).

The Board has considered application of the criteria under 
38 C.F.R. §§ 4.40 and 4.45 with regard to the veteran's 
residuals of a fractured left little toe.  In this case, 
there is no clinical evidence which would permit assignment 
of a compensable evaluation under these criteria inasmuch as 
the fracture has been productive of no symptomatic residuals.  
The recent examination report reflect that the veteran was 
diagnosed as having asymptomatic status post left little toe 
fracture with no DeLuca factors.

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting a compensable evaluation for 
the veteran's residuals of a fractured left little toe.  
Gilbert, 1 Vet. App. at 49, 57-58; 38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

Service connection for PTSD is denied.

Service connection for a back disability is denied.

A compensable evaluation for residuals of a fractured left 
little toe is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

